In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Suffolk County (McNulty, J.), dated August 31, 1993, which, after a hearing, awarded custody of the parties’ two children to the respondent father.
Ordered that the order is affirmed, without costs or disbursements.
The primary concern in determining child custody matters is the best interests of the children (see, Eschbach v Eschbach, 56 NY2d 167, 171-173; Friederwitzer v Friederwitzer, 55 NY2d *63889, 93-95). The hearing court’s determination in this regard is entitled to great weight (see, Matter of Louise E. S. v W. Stephen S., 64 NY2d 946, 947; Matter of Jaeger v Jaeger, 207 AD2d 448). We find no basis to disturb the Family Court’s determination in this case that it would serve the best interests of the parties’ two children to place them in their father’s custody. Miller, J. P., Lawrence, Ritter and Santucci, JJ., concur.